Citation Nr: 0924266	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-25 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right humerus fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from November 1940 to August 
1945, including combat service in World War II, and his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a noncompensable 
evaluation for residuals of a right shoulder fracture.  
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The case was remanded in June 2008 
for evidentiary and procedural considerations.

To the extent the Veteran has asserted that there is now 
peripheral neuropathy associated with the Veteran's right 
shoulder disability, the Board finds that he has raised the 
issue of entitlement to service connection for peripheral 
neuropathy, to include as secondary to service-connected 
disability.  This matter is referred to the RO for 
appropriate consideration.


FINDING OF FACT

Effective from February 9, 2009, the Veteran's residuals of 
right humerus fracture are manifested by symptoms that more 
nearly approximate abduction limited to midway between the 
side and shoulder level with pain based on functional use; 
limitation of right arm motion prior to February 9, 2009 is 
not shown.


CONCLUSION OF LAW

Effective from February 9, 2009, the criteria for a 30 
percent rating, but not greater, for the Veteran's service-
connected right shoulder disorder have been met; a 
compensable rating prior to that date is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Plate I, 4.71a, Diagnostic Codes 5010, 
5024, 5201, 5202 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying most of the notice requirements of 
Vazquez-Flores was sent to the Veteran in July 2008.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was further asked to submit 
evidence and/or information in his possession to the RO.  
This letter was also followed by readjudication of the claim 
in the April 2009 supplemental statement of the case.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the July 2008 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the July 2005 
statement of the case, July 2008 VCAA notice letter, and 
April 2009 supplemental statement of the case.  Thus, given 
the July 2005, July 2008, and April 2009 VA correspondence, 
the Veteran is expected to have understood what was needed to 
support his claim.

Moreover, the Veteran and his representative have 
demonstrated actual knowledge of what was needed to support 
his claim as reflected in their statements and 
correspondence.  Specifically, at the time of his VA joints 
examination in February 2009, the Veteran indicated that he 
experienced pain, weakness, and stiffness in his right 
shoulder that affected his ability to lift, and that it gave 
him problems in conducting his landscaping business.  
Similarly, the Veteran's representative noted in June 2009 
that the Veteran's right shoulder disability produced pain 
with lifting.  He also noted that it otherwise affected his 
functional ability.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the Veteran nor his 
representative has argued that the most recent VA examination 
is inadequate for rating purposes.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



II.  Entitlement to a Compensable Rating for Residuals of 
Right Humerus Fracture

Background

Service Connection for residuals of right humerus fracture 
was granted by a September 1947 rating decision, at which 
time a 0 percent rating was assigned.  

VA x-rays of the right shoulder in August 2001 revealed 
evidence of tendinitis in the right humerus and degenerative 
changes of the acromioclavicular (AC) joint and glenoid 
fossa, but no evidence of fracture or dislocation.  In 
February 2002, the Veteran complained of bilateral shoulder 
pain and VA x-rays revealed degenerative changes in both AC 
joints.

The Veteran filed his subject claim for a compensable rating 
for this disorder in March 2004.  

VA examination in August 2004 revealed that the Veteran 
reported a history of a fall during service in which he 
injured his "left" shoulder.  The Veteran further reported 
that he had subsequently developed pain and weakness in the 
"left" shoulder.  It was noted that the Veteran was right 
handed.  Right shoulder range of motion revealed flexion of 
180 degrees, abduction of 180 degrees, and external and 
internal rotation of 90 degrees.  Right arm range of motion 
was also not limited by fatigue, weakness, pain, lack of 
endurance, or incoordination.  There was no ankylosis.  The 
diagnosis was impairment of the humerus and shoulder 
condition with secondary degenerative joint disease (DJD) of 
the "left" shoulder and humerus.  The examiner further 
commented that the diagnosis had progressed to DJD of the 
"left" humerus at the greater tuberosity and AC joint.  

In April 2005, the Veteran was evaluated for "left" 
shoulder pain that was noted to be due to DJD and impingement 
syndrome.  

VA examination on February 9, 2009 revealed that the examiner 
reviewed the Veteran's claims file in connection with this 
examination and noted the in-service history of a simple 
fracture to the head of the right humerus as a result of a 
fall from a truck.  The Veteran currently complained of pain 
in the right shoulder that was particularly bothersome at 
night, with numbness radiating down into the right hand.  The 
Veteran further complained of pain, weakness, and stiffness, 
and that the shoulder would sometimes catch or lock on him.  
Flare-ups would occur at night with cold weather.  He was 
also limited as far as the type of physical labor he could 
do, the Veteran noting that he had problems with lifting.  He 
denied episodes of dislocation.  He denied a diagnosis of 
inflammatory arthritis, but had been told that he had 
arthritis and tendinitis.  His shoulder also reportedly gave 
him trouble with his usual activities of work associated with 
running a nursery and landscaping business for the previous 
45 years.  Mainly, he supervised others that did the physical 
labor.  The shoulder did not interfere significantly with 
activities of daily living.  His main complaint was numbness 
radiating down the arm over the previous 3-8 months.  He also 
complained of a left shoulder problem and noted that he had 
just had a total right knee replacement.  

Physical examination revealed passive forward flexion to 90 
degrees, normal being to 180 degrees, abduction to 80 
degrees, normal being to 180 degrees, external rotation to 70 
degrees, normal being to 90 degrees, and internal rotation to 
60 degrees, normal being to 90 degrees.  The right shoulder 
caused discomfort in the last 20 degrees of forward flexion, 
in the last 20 degrees of abduction, in the last 20 degrees 
of external rotation, and in the last 20 degrees of internal 
rotation, and appeared to increase in discomfort with 
repetitions though the actual range of motion did not change.  
With active range of motion, the right shoulder would 
actively forward flex to 70 degrees, abduct to 70 degrees, 
externally rotate to 60 degrees, and internally rotate to 50 
degrees.  The Veteran complained of discomfort with the last 
20 degrees of external rotation bilaterally.  There was some 
suggestion of decreased sensation in the ulnar nerves to 
pinprick.  The involvement of numbness in the right arm from 
the base of the neck down was found to be suggestive of some 
cervical spine involvement.  The impression was chronic 
rotator cuff tendinitis and additionally suspected 
degenerative arthritis of the right shoulder, pending review 
of x-rays.  X-rays at this time were found to reveal mild 
degenerative arthritis of the right glenohumeral joint, and 
chronic rotator cuff tendinitis.  It was also noted that the 
right humerus was intact with no malalignment or deformity.  

Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran was 
shown to have increased disability at the time of the 
Veteran's most recent VA examination on February 9, 2009.  

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2008).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The Veteran's right shoulder disorder is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5202, 
based on the lack of humeral deformity and dislocations.  

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

As was noted above, the Veteran's right shoulder disability 
is presently evaluated as noncompensable under Diagnostic 
Code 5202.  It is undisputed that the Veteran's right arm is 
his dominant arm.  38 C.F.R. § 4.69 (2008).  In order to 
qualify for a higher rating of 20 percent under Diagnostic 
Code 5201, right arm motion must be limited to shoulder 
level, the next highest rating of 30 percent requires that 
arm motion must be limited to midway between the side and 
shoulder level, and in the case of the highest rating under 
that Code of 40 percent, motion must be limited to 25 degrees 
from the side.  In this regard, while there is no evidence of 
any limitation of motion of the right arm prior to the VA 
examination of February 9, 2009, the Board finds that 
findings at that time of passive abduction to 80 degrees and 
active abduction to 70 degrees together with pain on 
functional use more nearly approximates right arm motion 
limited to midway between the side and shoulder level, 
thereby warranting entitlement to a 30 percent rating under 
Diagnostic Code 5201.  38 C.F.R. §§ 4.40, 4.45 (2008).  An 
even higher rating for pain would not be warranted because 
there is no additional uncompensated limitation of right arm 
motion that can provide a basis for an even higher rating 
based on pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  With evidence of full forward flexion, abduction, 
and rotation prior to February 9, 2009, not limited by 
fatigue, weakness, pain, lack of endurance, or 
incoordination, the evidence is against entitlement to a 
compensable rating under Diagnostic Code 5201 prior to that 
date. 

In order to qualify for a higher rating under Diagnostic Code 
5202, the evidence must demonstrate infrequent episodes and 
guarding of movement only at the shoulder level for a 20 
percent evaluation, frequent episodes of dislocation and 
guarding of all arm movements for a 30 percent evaluation, a 
fibrous union of the minor humerus for a 50 percent 
evaluation, nonunion (false flail joint) of the minor humerus 
for a 60 percent evaluation, and loss of the head of the 
minor humerus (flail shoulder) for the highest rating of 80 
percent, but there is no evidence of impairment of the 
humerus or recurrent dislocation at any time.  In addition, 
while there is evidence of both shoulder arthritis and 
tendonitis, no study has disclosed fibrous union, nonunion, 
or loss of the humeral head, and therefore, based on all of 
the foregoing, a higher rating under this Diagnostic Code is 
not warranted.

Since there are no findings of ankylosis, the Veteran's right 
shoulder disability is not entitled to a higher rating 
pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation).  As arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating either before 
or after February 9, 2009.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

By reason of the above, the Board concludes that the 
disability picture presented supports at most a 30 percent 
rating, effective from February 9, 2009.  38 C.F.R. § 4.7 
(2008) provides that a higher disability rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  As discussed above, a compensable 
evaluation prior to February 9, 2009 or higher than 30 
percent after that date under either Diagnostic Code 5201 or 
5202 is clearly not in order as there is not a single 
reported medical finding in the record which demonstrates 
that a higher evaluation under either Diagnostic Code is 
warranted at any stage during the time frame relevant on 
appeal.

In summary, the Board finds that the evidence supports 
entitlement to a 30 percent rating for the Veteran's service-
connected right shoulder disorder, effective from February 9, 
2009, but is against entitlement to a compensable rating 
prior to that date or higher than 30 percent after that date. 

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
right shoulder disorder cause limited abduction, weakness, 
and pain.  However, such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


ORDER

Entitlement to a 30 percent rating, but not greater, for 
service-connected residuals of right humerus fracture is 
granted, effective from February 9, 2009, subject to the 
statutes and regulations governing the payment of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


